       Case 2:18-cv-04006-DWL Document 21-1 Filed 05/24/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                              IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9   Melissa Randall and Kristina Wenzler,             Case No. 2:18-cv-04006-DWL
10                          Plaintiffs,                [PROPOSED] ORDER APPROVING
11                                                     SETTLEMENT AGREEMENT, AND
              v.
                                                       DISMISSING LAWSUIT WITH
12   PDW Productions, LLC, an Arizona                  PREJUDICE
     Limited Liability Company, et al.,
13
                            Defendants.
14
15            This matter having come before the Court on the Parties’ Joint Motion for Approval
16   of their Settlement Agreement, and for Dismissal of the Lawsuit with Prejudice, and good
17   cause appearing therefor,
18            IT IS HEREBY ORDERED that the parties’ confidential Settlement Agreement,
19   which has been filed with the Court under seal, is a fair and reasonable resolution of the

20   parties’ dispute, and is therefore approved.

21            IT IS FURTHER ORDERED that the parties’ Joint Motion for Dismissal of the
     Lawsuit With Prejudice is GRANTED.
22
23
24
25
26
27
28



     010-8769-6216/2/AMERICAS
